Title: To Thomas Jefferson from Bayard de La Vingtrie, 9 October 1789
From: La Vingtrie, Bayard de
To: Jefferson, Thomas



Sir
rue des car[me]s Rouen Le 9 8bre. 1789.

Since you favour’d me [wi]th your kind Letter, I went to London to be maried, an[d receive]d there your notes on the State of virginia, which I rea[d wi]th the utmost attention and pleasure.
I gave my dismission, sol[d m]y propriety, the price whereof will be paid from the first days of next march to the first one of April in the year 1790.
Were you pleas’d, Sir, to have money and give me bills on virginia or maryland, you will receive it in your own hands or by your banker’s intercourse, whose direction you will be [good enough] to give me.
I thank you, Sir, [with all my he]art for your first Letter as well as for [the pam]phlet you sent me. There were in both wise [ad]monitions, fit to cool a young man’s glowing head, kindled by the enchanting pictures of Mr. Crevecoeur. [But] on the other hand they had both a turn of philosophical p[hila]ntropy very attractive. Your notes, Sir, are likewise infused with it, and if it was allowed to juge a nation from one of its citizens, your country would [be] a paradise.
I am afraid this expressing of my feelings, will hurt the republican [mo]desty, but remember, Sir, though unknown, you [wrote] to me as a father to his son, and I have [also?] your notes. I am, Sir, with respe[ct a]nd gratitude, your very humble and very obedient Servant,

[Bay]ard de La Vingtrie

